Exhibit AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF BURLINGTON NORTHERN SANTA FE, LLC This Amended and Restated Limited Liability Company Operating Agreement (this “Agreement”) of Burlington Northern Santa Fe, LLC (formerly known as R Acquisition Company, LLC), a Delaware limited liability company (the “Company”), is adopted by National Indemnity Company (the “Sole Member”), the sole member of the Company, effective as of February 12, 2010, and it completely amends and restates that certain Limited Liability Company Operating Agreement of R Acquisition Company, LLC, dated November 2, 2009. 1.Formation of the Company.The Sole Member formed the Company on November 2, 2009 as a limited liability company in accordance with the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et seq. (the “Act”). 2.Name.The name of the Company is “Burlington Northern Santa Fe, LLC”.The Company may conduct business under this name or any other name approved by the Sole Member. 3.Business Purpose.The Company may engage in any lawful activity for which a limited liability company may be organized under the Act. 4.Registered Agent and Office.The Company’s registered office and registered agent for service of process in the State of Delaware pursuant to Section18-104 of the Act shall be Corporation Service
